UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-2368 NAME OF REGISTRANT: VANGUARD FIXED INCOME SECURITIES FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD HIGH-YIELD CORPORATE FUND ISSUER: CIT GROUP INC. TICKER: CIT CUSIP: 125581801 MEETING DATE: 5/11/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: MICHAEL J. EMBLER ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: WILLIAM M. FREEMAN ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: ARTHUR B. NEWMAN ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: DANIEL A. ISSUER YES FOR FOR
